 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SANDRA L. SALTZMAN,                               No. 2:18-CV-2215-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial
18   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A
19   review of the docket reflects that defendant has notified the court regarding consent to proceed
20   before a Magistrate Judge. Plaintiff, however, has not notified the court regarding consent.
21   Pursuant to the court’s scheduling order, the time to do so has now expired.
22                  Plaintiff shall show cause in writing, within 30 days of the date of this order, why
23   this action should not be dismissed for failure to inform the court regarding consent to Magistrate
24   Judge jurisdiction, as required by the court’s scheduling order. Submission of a completed
25   consent election form shall constitute a sufficient response. The Clerk of the Court is directed to
26   serve on plaintiff a copy of the court’s form entitled “Consent to Assignment or Request for
27   Reassignment.” Plaintiff is warned that failure to respond to this order may result in the
28   ///
                                                       1
 1   dismissal of the action for the reasons discussed above, as well as for failure to prosecute and

 2   comply with court rules and orders. See Local Rule 110.

 3                  IT IS SO ORDERED.

 4

 5

 6   Dated: January 18, 2019
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
